 

 

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Investment Management Trust Agreement (this “Agreement”) is made effective
as of November 18, 2020 by and between Jiya Acquisition Corp., a Delaware
corporation (the “Company”), and Continental Stock Transfer & Trust Company, a
New York corporation (the “Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, File No. 333-249808
(the “Registration Statement”) and prospectus (the “Prospectus”) for the initial
public offering (the “Offering”) of the Company’s Class A common stock, par
value $0.0001 per share (the “Common Stock”), has been declared effective as of
the date hereof by the U.S. Securities and Exchange Commission; and

 

WHEREAS, the Company has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with Citigroup Global Markets Inc., as representative
(the “Representative”) of the several underwriters (the “Underwriters”) named
therein; and

 

WHEREAS, as described in the Prospectus, $100,000,000 of the gross proceeds of
the Offering (or $115,000,000 if the Underwriters’ over-allotment option is
exercised in full) will be delivered to the Trustee to be deposited and held in
a segregated trust account located at all times in the United States (the “Trust
Account”) for the benefit of the Company and the holders of the Common Stock in
the Offering as hereinafter provided (the amount to be delivered to the Trustee
(and any interest subsequently earned thereon) is referred to herein as the
“Property,” the stockholders for whose benefit the Trustee shall hold the
Property will be referred to as the “Public Stockholders,” and the Public
Stockholders and the Company will be referred to together as the
“Beneficiaries”);

 

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property up to
$3,500,000, or up to $4,025,000 if the Underwriters’ over-allotment option is
exercised in full, is attributable to deferred underwriting discounts and
commissions that will be payable by the Company to the Underwriters upon and
concurrently with the consummation of the Business Combination (as defined
below) (the “Deferred Discount”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

NOW THEREFORE, IT IS AGREED:

 

1.             Agreements and Covenants of Trustee. The Trustee hereby agrees
and covenants to:

 

(a)       Hold the Property in trust for the Beneficiaries in accordance with
the terms of this Agreement in the Trust Account established by the Trustee in
the United States at J.P. Morgan Chase Bank, N.A. (or at another U.S. chartered
commercial bank with consolidated assets of $100 billion or more) in the United

  

 

 

States, maintained by the Trustee and at a brokerage institution selected by the
Trustee that is reasonably satisfactory to the Company;

 

(b)       Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;

 

(c)       In a timely manner, upon the written instruction of the Company,
invest and reinvest the Property solely in United States government securities
within the meaning of Section 2(a)(16) of the Investment Company Act of 1940, as
amended, having a maturity of 185 days or less, or in money market funds meeting
the conditions of paragraphs (d)(1), (d)(2), (d)(3) and (d)(4) of Rule 2a-7
promulgated under the Investment Company Act of 1940, as amended (or any
successor rule), which invest only in direct U.S. government treasury
obligations, as determined by the Company; it being understood that the Trust
Account will earn no interest while account funds are uninvested awaiting the
Company’s instructions hereunder and the Trustee may earn bank credits or other
consideration;

 

(d)       Collect and receive, when due, all interest or other income arising
from the Property, which shall become part of the “Property,” as such term is
used herein;

 

(e)       Promptly notify the Company and the Representative of all
communications received by the Trustee with respect to any Property requiring
action by the Company;

 

(f)       Supply any necessary information or documents as may be requested by
the Company (or its authorized agents) in connection with the Company’s
preparation of the tax returns relating to assets held in the Trust Account;

 

(g)       Participate in any plan or proceeding for protecting or enforcing any
right or interest arising from the Property if, as and when instructed by the
Company to do so;

 

(h)       Render to the Company monthly written statements of the activities of,
and amounts in, the Trust Account reflecting all receipts and disbursements of
the Trust Account;

 

(i)       Commence liquidation of the Trust Account only after and promptly
after (x) receipt of, and only in accordance with, the terms of a letter from
the Company (“Termination Letter”) in a form substantially similar to that
attached hereto as either ‎Exhibit A or ‎Exhibit B, as applicable, signed on
behalf of the Company by its Chief Executive Officer, Chief Financial Officer,
President, Executive Vice President, Vice President, Secretary or Chairman of
the board of directors of the Company (the “Board”) or other authorized officer
of the Company, and, in the case of ‎Exhibit A, acknowledged and agreed to by
the Representative, and complete the liquidation of the Trust Account and
distribute

 

2 

 



the Property in the Trust Account, including interest earned on the funds held
in the Trust Account and not previously released to the Company (less taxes
payable and up to $100,000 of such net interest to pay dissolution expenses),
only as directed in the Termination Letter and the other documents referred to
therein, or (y) upon the date which is, the later of (1) 24 months after the
closing of the Offering and (2) such later date as may be approved by the
Company’s stockholders in accordance with the Company’s amended and restated
certificate of incorporation if a Termination Letter has not been received by
the Trustee prior to such date, in which case the Trust Account shall be
liquidated in accordance with the procedures set forth in the Termination Letter
attached as ‎Exhibit B and the Property in the Trust Account, including interest
earned on the funds held in the Trust Account and not previously released to the
Company (less taxes payable and up to $100,000 of such net interest to pay
dissolution expenses), shall be distributed to the Public Stockholders of record
as of such date;

 

(j)       Upon written request from the Company, which may be given from time to
time in a form substantially similar to that attached hereto as ‎Exhibit C (a
“Tax Payment”), withdraw from the Trust Account and distribute to the Company
the amount of interest earned on the Property requested by the Company to cover
any tax obligation owed by the Company as a result of assets of the Company or
interest or other income earned on the Property (up to $500,000 per annum),
which amount shall be delivered directly to the Company by electronic funds
transfer or other method of prompt payment, and the Company shall forward such
payment to the relevant taxing authority, so long as there is no reduction in
the principal amount per share initially deposited in the Trust Account;
provided, however, that to the extent there is not sufficient cash in the Trust
Account to pay such tax obligation, the Trustee shall liquidate such assets held
in the Trust Account as shall be designated by the Company in writing to make
such distribution (it being acknowledged and agreed that any such amount in
excess of interest income earned on the Property shall not be payable from the
Trust Account). The written request of the Company referenced above shall
constitute presumptive evidence that the Company is entitled to said funds, and
the Trustee shall have no responsibility to look beyond said request;

 

(k)       Upon written request from the Company, which may be given from time to
time in a form substantially similar to that attached hereto as ‎Exhibit D (a
“Stockholder Redemption Withdrawal Instruction”), the Trustee shall distribute
on behalf of the Company the amount requested by the Company to be used to
redeem shares of Common Stock from Public Stockholders properly submitted in
connection with a stockholder vote to approve an amendment to the Company’s
amended and restated certificate of incorporation to modify the substance or
timing of the Company’s obligation to redeem 100% of shares of Common Stock sold
in the Offering (the “public shares”) if the Company has not consummated an
initial Business Combination within such time as is described in the Company’s
amended and restated certificate of incorporation or with respect to any other
material provisions relating to stockholders’ rights or pre-initial Business
Combination activity. The written request of the Company referenced

 

3 

 

above shall constitute presumptive evidence that the Company is entitled to
distribute said funds, and the Trustee shall have no responsibility to look
beyond said request; and

 

(l)       Not make any withdrawals or distributions from the Trust Account other
than pursuant to Section ‎1(i), (j) or (k) above.

 

2.       Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

 

(a)       Give all instructions to the Trustee hereunder in writing, signed by
the Company’s Chairman of the Board, Chief Executive Officer, Chief Financial
Officer, President, Executive Vice President, Vice President or Secretary. In
addition, except with respect to its duties under Sections ‎1(i), ‎1(j) and
‎1(k) hereof, the Trustee shall be entitled to rely on, and shall be protected
in relying on, any verbal or telephonic advice or instruction which it, in good
faith and with reasonable care, believes to be given by any one of the persons
authorized above to give written instructions, provided that the Company shall
promptly confirm such instructions in writing;

 

(b)       Subject to Section ‎4 hereof, hold the Trustee harmless and indemnify
the Trustee from and against any and all expenses, including reasonable counsel
fees and disbursements, or losses suffered by the Trustee in connection with any
action taken by it hereunder and in connection with any action, suit or other
proceeding brought against the Trustee involving any claim, or in connection
with any claim or demand, which in any way arises out of or relates to this
Agreement, the services of the Trustee hereunder, or the Property or any
interest earned on the Property, except for expenses and losses resulting from
the Trustee’s gross negligence, fraud or willful misconduct. Promptly after the
receipt by the Trustee of notice of demand or claim or the commencement of any
action, suit or proceeding, pursuant to which the Trustee intends to seek
indemnification under this Section ‎2(b), it shall notify the Company in writing
of such claim (hereinafter referred to as the “Indemnified Claim”). The Trustee
shall have the right to conduct and manage the defense against such Indemnified
Claim; provided that the Trustee shall obtain the consent of the Company with
respect to the selection of counsel, which consent shall not be unreasonably
withheld. The Trustee may not agree to settle any Indemnified Claim without the
prior written consent of the Company, which such consent shall not be
unreasonably withheld. The Company may participate in such action with its own
counsel;

 

(c)       Pay the Trustee the fees set forth on Schedule A hereto, including an
initial acceptance fee, annual administration fee, and transaction processing
fee which fees shall be subject to modification by the parties from time to
time. It is expressly understood that the Property shall not be used to pay such
fees unless and until it is distributed to the Company pursuant to Sections
‎1(i) through ‎1(j) hereof. The Company shall pay the Trustee the initial
acceptance fee and the first

 

4 

 

annual administration fee at the consummation of the Offering. The Company shall
not be responsible for any other fees or charges of the Trustee except as set
forth in this Section ‎2(c), Schedule A and as may be provided in Section ‎2(b)
hereof;

 

(d)       In connection with any vote of the Company’s stockholders regarding a
merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination involving the Company and one or
more businesses (the “Business Combination”), provide to the Trustee an
affidavit or certificate of the inspector of elections for the stockholder
meeting verifying the vote of such stockholders regarding such Business
Combination;

 

(e)       Provide the Representative with a copy of any Termination Letter(s)
and/or any other correspondence that is sent to the Trustee with respect to any
proposed withdrawal from the Trust Account promptly after it issues the same;

 

(f)       Unless otherwise agreed between the Company and the Representative,
ensure that any Instruction Letter (as defined in ‎Exhibit A) delivered in
connection with a Termination Letter in the form of ‎Exhibit A expressly
provides that the Deferred Discount is paid directly to the account or accounts
directed by the Representative on behalf of the Underwriters prior to any
transfer of the funds held in the Trust Account to the Company or any other
person;

 

(g)       Instruct the Trustee to make only those distributions that are
permitted under this Agreement, and refrain from instructing the Trustee to make
any distributions that are not permitted under this Agreement; and

 

(h)       Within four (4) business days after the Underwriters exercise the
over-allotment option (or any unexercised portion thereof) or such
over-allotment option expires, provide the Trustee with a notice in writing of
the total amount of the Deferred Discount.

 

3.       Limitations of Liability. The Trustee shall have no responsibility or
liability to:

 

(a)       Imply obligations, perform duties, inquire or otherwise be subject to
the provisions of any agreement or document other than this Agreement and that
which is expressly set forth herein;

 

(b)       Take any action with respect to the Property, other than as directed
in Section ‎1 hereof, and the Trustee shall have no liability to any third party
except for liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct;

 

(c)       Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind

 

5 

 

with respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

 

(d)       Refund any depreciation in principal of any Property;

 

(e)       Assume that the authority of any person designated by the Company to
give instructions hereunder shall not be continuing unless provided otherwise in
such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;

 

(f)       The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the Trustee’s best judgment, except for the Trustee’s gross
negligence, fraud or willful misconduct. The Trustee may rely conclusively and
shall be protected in acting upon any order, notice, demand, certificate,
opinion or advice of counsel (including counsel chosen by the Trustee, which
counsel may be the Company’s counsel), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which the Trustee believes, in good faith and
with reasonable care, to be genuine and to be signed or presented by the proper
person or persons. The Trustee shall not be bound by any notice or demand, or
any waiver, modification, termination or rescission of this Agreement or any of
the terms hereof, unless evidenced by a written instrument delivered to the
Trustee, signed by the proper party or parties and, if the duties or rights of
the Trustee are affected, unless it shall give its prior written consent
thereto;

 

(g)       Verify the accuracy of the information contained in the Registration
Statement;

 

(h)       Provide any assurance that any Business Combination entered into by
the Company or any other action taken by the Company is as contemplated by the
Registration Statement;

 

(i)       File information returns with respect to the Trust Account with any
local, state or federal taxing authority or provide periodic written statements
to the Company documenting the taxes payable by the Company, if any, relating to
any interest income earned on the Property;

 

(j)       Prepare, execute and file tax reports, income or other tax returns and
pay any taxes with respect to any income generated by, and activities relating
to, the Trust Account, regardless of whether such tax is payable by the Trust
Account or the Company, including, but not limited to, tax obligations, except
pursuant to Section ‎1(j) hereof; or

 

6 

 

(k)       Verify calculations, qualify or otherwise approve the Company’s
written requests for distributions pursuant to Sections ‎1(i), ‎1(j) or ‎1(k)
hereof.

 

4.       Trust Account Waiver. The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section ‎2(b) or Section ‎2(c) hereof, the Trustee
shall pursue such Claim solely against the Company and its assets outside the
Trust Account and not against the Property or any monies in the Trust Account.

 

5.       Termination. This Agreement shall terminate as follows:

 

(a)       If the Trustee gives written notice to the Company that it desires to
resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee, pending which the Trustee shall continue to act in
accordance with this Agreement. At such time that the Company notifies the
Trustee that a successor trustee has been appointed and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however, that
in the event that the Company does not locate a successor trustee within ninety
(90) days of receipt of the resignation notice from the Trustee, the Trustee may
submit an application to have the Property deposited with any court in the State
of New York or with the United States District Court for the Southern District
of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

 

(b)       At such time that the Trustee has completed the liquidation of the
Trust Account and its obligations in accordance with the provisions of Section
‎1(i) hereof and distributed the Property in accordance with the provisions of
the Termination Letter, this Agreement shall terminate except with respect to
Section ‎2(b).

 

6.       Miscellaneous.

 

(a)       The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such confidential
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee shall rely upon all information supplied to it by the
Company, including, account names, account numbers, and all other

 

7 

 

 identifying information relating to a Beneficiary, Beneficiary’s bank or
intermediary bank. Except for any liability arising out of the Trustee’s gross
negligence, fraud or willful misconduct, the Trustee shall not be liable for any
loss, liability or expense resulting from any error in the information or
transmission of the funds.

 

(b)       This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York. This Agreement may be
executed in several original or facsimile counterparts, each one of which shall
constitute an original, and together shall constitute but one instrument.

 

(c)       This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Subject to Section
‎6(d) hereof, this Agreement or any provision hereof may only be changed,
amended or modified (other than to correct a typographical error) by a writing
signed by each of the parties hereto.

 

(d)       This Agreement or any provision hereof may only be changed, amended or
modified pursuant to Section ‎6(c) hereof with the Consent of the Stockholders.
For purposes of this Section ‎6(d), the “Consent of the Stockholders” means
receipt by the Trustee of a certificate from the inspector of elections of the
stockholder meeting certifying that the Company’s stockholders of record as of a
record date established in accordance with Section 213(a) of the Delaware
General Corporation Law, as amended (“DGCL”) (or any successor rule), who hold
sixty-five percent (65%) or more of all then outstanding shares of the Common
Stock and Class B common stock, par value $0.0001 per share, of the Company
voting together as a single class, have voted in favor of such change, amendment
or modification. No such amendment will affect any Public Stockholder who has
otherwise indicated his election to redeem his shares of Common Stock in
connection with a stockholder vote sought to amend this Agreement to modify the
substance or timing of the Company’s obligation to redeem 100% of the Common
Stock if the Company does not complete its initial Business Combination within
the time frame specified in the Company’s amended and restated certificate of
incorporation. Except for any liability arising out of the Trustee’s gross
negligence, fraud or willful misconduct, the Trustee may rely conclusively on
the certification from the inspector or elections referenced above and shall be
relieved of all liability to any party for executing the proposed amendment in
reliance thereon.

 

(e)       The parties hereto consent to the jurisdiction and venue of any state
or federal court located in the City of New York, State of New York, for
purposes of resolving any disputes hereunder. AS TO ANY CLAIM, CROSS-CLAIM OR
COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY WAIVES THE RIGHT
TO TRIAL BY JURY.

 

(f)       Any notice, consent or request to be given in connection with any of
the terms or provisions of this Agreement shall be in writing and shall be sent

 



8 

 

by express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by electronic mail:

 

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf & Celeste Gonzalez
Email: fwolf@continentalstock.com
Email: cgonzalez@continentalstock.com

 

if to the Company, to:

 

Jiya Acquisition Corp.
628 Middlefield Road
Palo Alto, CA 94301
Attn: Richard Van Doren
Email: rich@samsaracap.com

 

in each case, with copies to:

 

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attn: Derek J. Dostal
Email: derek.dostal@davispolk.com

 

and

 

Citigroup Global Markets Inc.

388 Greenwich Street

New York, NY 10013

Attn: Pavan Bellur

Email: pavan.bellur@citi.com

 

and

 

Ropes & Gray LLP
1211 Avenue of the Americas
New York, NY 10036
Attn.: Paul D. Tropp
Email: paul.tropp@ropesgray.com

 

Each of the Company and the Trustee hereby represents that it has the full right
and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the

 

9 

 

Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.

 



(h)       This Agreement is the joint product of the Trustee and the Company and
each provision hereof has been subject to the mutual consultation, negotiation
and agreement of such parties and shall not be construed for or against any
party hereto.

 

(i)       This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument. Delivery of a signed
counterpart of this Agreement by facsimile or electronic transmission shall
constitute valid and sufficient delivery thereof.

 

(j)       Each of the Company and the Trustee hereby acknowledges and agrees
that the Representative on behalf of the Underwriters is a third-party
beneficiary of this Agreement.

 

(k)       Except as specified herein, no party to this Agreement may assign its
rights or delegate its obligations hereunder to any other person or entity. 

 

[Signature Page Follows]

 

10 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee           By: /s/
Francis Wolf      Name: Francis Wolf     Title: Vice President

 

 

  JIYA ACQUISITION CORP.           By: /s/ Rekha Hemrajani      Name: Rekha
Hemrajani     Title: Chief Executive Officer

 

11 

 

SCHEDULE A

 

Fee Item Time and method of payment Amount Initial set-up fee. Initial closing
of Offering by wire transfer. $3,500.00 Trustee administration fee Payable
annually.  First year fee payable, at initial closing of Offering by wire
transfer, thereafter by wire transfer or check. $10,000.00 Transaction
processing fee for disbursements to Company under Sections ‎1 and ‎2 Billed to
Company following disbursement made to Company under Section ‎1 and ‎2 $250.00
Paying Agent services as required pursuant to Section ‎1(i) and ‎1(k) Billed to
Company upon delivery of service pursuant to Section ‎1(i) and ‎1(k) Prevailing
rates

 

12 

 

Exhibit A 

 

[Letterhead of Company]
[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004

 

Attn: Francis Wolf & Celeste Gonzalez

 

Re: Trust Account No. Termination Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section ‎1(i) of the Investment Management Trust Agreement between
Jiya Acquisition Corp. (the “Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of November 18, 2020 (the “Trust Agreement”), this
is to advise you that the Company has entered into an agreement with (the
“Target Business”) to consummate a business combination with Target Business
(the “Business Combination”) on or about [insert date]. The Company shall notify
you at least seventy-two (72) hours in advance of the actual date (or such
shorter period as you may agree) of the consummation of the Business Combination
(the “Consummation Date”). Capitalized terms used but not defined herein shall
have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account and to transfer the
proceeds to a segregated account held by you on behalf of the Beneficiaries to
the effect that, on the Consummation Date, all of the funds held in the Trust
Account will be immediately available for transfer to the account or accounts
that the Company shall direct on the Consummation Date (including as directed to
it by the Representative on behalf of the Underwriters (with respect to the
Deferred Discount)).

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated concurrently with your transfer of funds to the accounts as
directed by the Company (the “Notification”), and (ii) the Company shall deliver
to you (a) a certificate by the Chief Executive Officer, Chief Financial
Officer, Co-Executive Chairman or Vice Chairman, which verifies that the
Business Combination has been approved by a vote of the Company’s stockholders,
if a vote is held and (b) a joint written instruction signed by the Company and
the Representative with respect to the transfer of the funds held in the Trust
Account, including payment of amounts owed to public stockholders who have
properly exercised their redemption rights and payment of the Deferred Discount
directly to the account or accounts directed by the Representative from the
Trust Account (the “Instruction Letter”). You are hereby directed and authorized
to transfer the funds held in the Trust Account immediately upon your receipt of
the Notification and the Instruction Letter, in accordance with the terms of the
Instruction Letter. In the event that

 

A-1 

 

certain deposits held in the Trust Account may not be liquidated by the
Consummation Date without penalty, you will notify the Company in writing of the
same and the Company shall direct you as to whether such funds should remain in
the Trust Account and be distributed after the Consummation Date to the Company.
Upon the distribution of all the funds, net of any payments necessary for
reasonable unreimbursed expenses related to liquidating the Trust Account, your
obligations under the Trust Agreement shall be terminated.

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section ‎1(c) of
the Trust Agreement on the business day immediately following the Consummation
Date as set forth in such notice as soon thereafter as possible.

 

 

Very truly yours,

 

Jiya Acquisition Corp.

          By:       Name:     Title:

 

 

Agreed and acknowledged by:

 

Citigroup Global Markets Inc.

          By:       Name:     Title:  

 

A-2 

 

Exhibit B 

 

[Letterhead of Company]
[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf & Celeste Gonzalez

 

Re: Trust Account No. Termination Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section ‎1(i) of the Investment Management Trust Agreement between
Jiya Acquisition Corp. (the “Company”) and Continental Stock Transfer & Trust
Company (the “Trustee”), dated as of November 18, 2020 (the “Trust Agreement”),
this is to advise you that the Company has been unable to effect a business
combination with a Target Business (the “Business Combination”) within the time
frame specified in the Company’s Amended and Restated Certificate of
Incorporation, as described in the Company’s Prospectus relating to the
Offering. Capitalized terms used but not defined herein shall have the meanings
set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Operating Account and to transfer the
total proceeds into a segregated account held by you on behalf of the
Beneficiaries to await distribution to the Public Stockholders. The Company has
selected as the effective date for the purpose of determining when the Public
Stockholders will be entitled to receive their share of the liquidation
proceeds. You agree to be the Paying Agent of record and, in your separate
capacity as Paying Agent, agree to distribute said funds directly to the
Company’s Public Stockholders in accordance with the terms of the Trust
Agreement and the Amended and Restated Certificate of Incorporation of the
Company. Upon the distribution of all the funds, net of any payments necessary
for reasonable unreimbursed expenses related to liquidating the Trust Account,
your obligations under the Trust Agreement shall be terminated, except to the
extent otherwise provided in Section ‎1(i) of the Trust Agreement.

 

B-1 

 

 

Very truly yours,

 

Jiya Acquisition Corp.

          By:       Name:     Title:

 

 

 

cc: Citigroup Global Markets Inc.

 

B-2 

 

Exhibit C 

 

[Letterhead of Company]
[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf & Celeste Gonzalez

 

Re: Trust Account No. Tax Payment

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section ‎1(j) of the Investment Management Trust Agreement between
Jiya Acquisition Corp. (the “Company”) and Continental Stock Transfer & Trust
Company (the “Trustee”), dated as of November 18, 2020 (the “Trust Agreement”),
the Company hereby requests that you deliver to the Company $[ ] of the interest
income earned on the Property as of the date hereof. Capitalized terms used but
not defined herein shall have the meanings set forth in the Trust Agreement.

 

The Company needs such funds to pay for the tax obligations as set forth on the
attached tax return or tax statement. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

 

Very truly yours,

 

Jiya Acquisition Corp.

          By:       Name:     Title:

 

 

 

cc: Citigroup Global Markets Inc.

 

C-1 

 

Exhibit D 

 

[Letterhead of Company]
[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf & Celeste Gonzalez

 

Re: Trust Account No. Stockholder Redemption Withdrawal Instruction

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section ‎1(k) of the Investment Management Trust Agreement between
Jiya Acquisition Corp. (the “Company”) and Continental Stock Transfer & Trust
Company (the “Trustee”), dated as of November 18, 2020 (the “Trust Agreement”),
the Company hereby requests that you deliver to the redeeming Public
Stockholders of the Company $[ ] of the principal and interest income earned on
the Property as of the date hereof to a segregated account held by you on behalf
of the Beneficiaries. Capitalized terms used but not defined herein shall have
the meanings set forth in the Trust Agreement.

 

The Company needs such funds to pay its Public Stockholders who have properly
elected to have their shares of Common Stock redeemed by the Company in
connection with a stockholder vote to approve an amendment to the Company’s
amended and restated certificate of incorporation to modify the substance or
timing of the Company’s obligation to redeem 100% of public shares of Common
Stock if the Company has not consummated an initial Business Combination within
such time as is described in the Company’s amended and restated certificate of
incorporation or with respect to any other material provisions relating to
stockholders’ rights or pre-initial Business Combination activity. As such, you
are hereby directed and authorized to transfer (via wire transfer) such funds
promptly upon your receipt of this letter to a segregated account held by you on
behalf of the Beneficiaries.

 

 

Very truly yours,

 

Jiya Acquisition Corp.

          By:       Name:     Title:

 

 

 

cc: Citigroup Global Markets Inc.

 

D-1 



 